35 F.3d 573
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Keith Elfonca MITCHELL, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Odell STEPHENS, Defendant-Appellant.
Nos. 93-30328, 93-30359.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 12, 1994.Decided Sept. 15, 1994.

Before:  GOODWIN, D.W. NELSON, HALL, Circuit Judges.

ORDER

1
The judgment of the district court is AFFIRMED.


2
SO ORDERED.